 8:19-cv-00416-RGK-PRSE Doc # 80 Filed: 01/13/21 Page 1 of 2 - Page ID # 287




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                    8:19CV416

                     Plaintiff,
                                                           MEMORANDUM
       vs.                                                  AND ORDER

PETE RICKETTS,

                     Defendants.


      Plaintiff has filed a motion requesting a report on the status of this case (Filing
75). As Plaintiff was previously advised, this case was dismissed without prejudice
on July 10, 2020, for failure to prosecute it diligently and failure to comply with this
court’s orders. (See Filings 59, 60, 64, 67, 71.) Because the dismissal was without
prejudice, Plaintiff is not prohibited from refiling the action. Also, if Plaintiff does
not have sufficient funds to pay even an initial partial filing fee, that will not prevent
him from prosecuting a new case in forma pauperis. See 28 USC § 1915(b)(4)).

       Plaintiff has filed a “request for location of jury trial to be held.” (Filing 73.)
Treating this filing as a motion, Plaintiff’s request will be denied because this case
is closed.

      Plaintiff has filed two identical motions in which he renews his requests for
“waiving the costs for a copy of the original complaint, and … waiving the costs for
the mailing of said complaint; administrative costs, and filing fees.” (Filings 72, 77.)
Those motions will be denied in all respects for the reasons previously stated. (See
Filings 35, 45, 64, 67, 69, 71.)

       Plaintiff has also filed a motion for a protective order (Filing 78), in which he
again requests free copy of the complaint, and a motion for seizure of video footage
from Lancaster County (Filing 79). Those motions will also be denied in all respects
for the reasons previously stated, and because this case is no longer pending.
 8:19-cv-00416-RGK-PRSE Doc # 80 Filed: 01/13/21 Page 2 of 2 - Page ID # 288




      IT IS THEREFORE ORDERED:

    1.   Plaintiff’s motion for status (Filing 75) is granted consistent with this
Memorandum and Order.

      2.     Plaintiff’s request for location of jury trial (Filing 73) is denied.

        3.    Plaintiff’s duplicate motions for copies, etc. (Filings 72, 77) are denied
in all respects.

      4.     Plaintiff’s motion for protective order, etc. (Filing 78) is denied in all
respects.

        5.    Plaintiff’s motion for seizure of video footage, etc. (Filing 79) is denied
in all respects.

      Dated this 13th day of January, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
